COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Senior Judge Bumgardner
UNPUBLISHED



              VCU HEALTH SYSTEMS/
               COMMONWEALTH OF VIRGINIA
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0225-16-2                                         PER CURIAM
                                                                                  MAY 10, 2016
              KAREN GEORGE


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Mark R. Herring, Attorney General; Rhodes B. Ritenour, Deputy
                               Attorney General; Ronald N. Regnery, Senior Assistant Attorney
                               General; Scott John Fitzgerald, Senior Assistant Attorney General,
                               on brief), for appellant.

                               (Karen George, pro se, on brief).


                     VCU Health Systems/Commonwealth of Virginia (“employer”) appeals a decision of the

              Workers’ Compensation Commission. On appeal, employer contends the Commission erred in

              finding that employer was not entitled to an evidentiary hearing, finding that Dr. Paul Spector

              was not the authorized treating physician for Karen George (“claimant”), and ordering employer

              to provide claimant with a panel of pain management physicians. We have reviewed the record

              and the Commission’s opinion and find that this appeal is without merit. Accordingly, we affirm

              for the reasons stated by the Commission in its final opinion. See George v. VCU Health Sys.,

              JCN No. 1943423 (Jan. 6, 2016). We dispense with oral argument and summarily affirm

              because the facts and legal contentions are adequately presented in the materials before the Court

              and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.